MOORE, District Judge.
The quéstion now presented to the court is as to the right of said claimants to have the said steamer released from the writ of venditioni exponas under the statement of facts contained in the petition, there being no answer filed to said petition. The facts recited in said petition may be considered as admitted by the libelant for the purpose of the case.
The right of the present claimants to have their vessel discharged from seizure in this case depends primarily upon section 941 of the Revised Statutes [U. S. Comp. St. 1901, p. 692], which reads as follows: *
“When, a warrant of arrest, or other process in rein, is issued in any cause of admiralty jurisdiction, except the cases of seizures for forfeiture under any law of the United States, the marshal shall stay the execution of such process or discharge the property arrested (if the process has been levied), on receiving from the claimant of the property a bond or stipulation in double the amount claimed by the libelant, with sufficient surety to be approved by the judge of the court where the cause is pending, conditioned to answer the decree of the court in such cause. Such bond or stipulation shall be returned to the court and judgment thereon against both the principal and sureties may be recovered at the time of rendering the decree in the-original cause.”
*107In the case of The White Squall, Fed. Cas. No. 17,570 (4 Blatchf. 103), it was held that: ^
“A court has no power to order back into the custody of the marshal a vessel which has been fairly discharged from arrest on a stipulation.”
In line with the principle ennunicated in this leading case is the following opinion:
“A vessel discharged from arrest upon giving bond or stipulation returns to her owner forever discharged from the lien which was the foundation of the proceedings against her, and the court has no power to order her rearrest.” The Old Concord, Fed. Cas. No. 10,482; Brown, Admiralty, 270.
So, also, is the doctrine of Home Ins. Co. v. Concord, Fed. Cas. No. 6,659 (1870), wherein the court said that:
‘‘A vessel discharged from arrest upon giving the required bond or stipulation is forever discharged from the lien which was the foundation of the action, and the court has no jurisdiction over her for the same cause of action.”
Along the same line are the following concurrent cases: The Thales, Fed. Cas. No. 13,856 (10 Blatchf. 203); Roberts v. The Huntsville, Fed. Cas. No. 11,904 (3 Woods, 386); Senab v. The Josephine, Fed. Cas. No. 12,663; Johnson v. The Hattie Bell (D. C.) 65 Fed. 119. Under the authority of the above decisions, the court has no other alternative than to award the vessel to the claimants.
And now, July 22, 1902, it is hereby ordered' and decreed that the writ of venditioni exponas issued in this case be recalled, and the marshal is directed to surrender the vessel into the custody and control of the said petitioners and claimants. Tet counsel prepare an order in accordance with this opinion.